Title: John Thaxter to Abigail Adams, 16 May 1778
From: Thaxter, John
To: Adams, Abigail



Madam
York Town May 16th. 1778

I do myself the honor to inclose the postscript to Hall & Sellers’s Paper of the 9th instant containing the message of the undersigned Ambassador of the Court of France to the Court of London; his Majesty’s Speech in Consequence &c. &c. The message is couched in terms very ludicrous and merry. It also speaks tacitly the Power and determination of France.
It has chagrined the King and Ministry beyond any thing yet transacted by France. They seem determined to resent it if necessary. They have a long time counterfeited ignorance; but this is such a finished stroke, that they may let the Pepper Corn rest for a while, to quarrel with France; if able. The Nation, says Ld. North, was never in a more flourishing condition than at present. His propositions give him the lie. We are told a transition from one extreme to another is not suddenly made. Can it be supposed then that his Lordship was actuated by motives of Humanity in proposing his terms? No. He was apprehensive the Connection subsisting between France and Spain would be “consolidated and establish’d by a Treaty”; as it is. His terms originate from his fears. Granting that the nation is in the Predicament represented by his Lordship; it will follow that American Independence has operated no Injury to England. They may as well
therefore treat with us as any other power.
Private.
There is a secret and seperate Act accompanying the treaties, which reserves liberty to the King of Spain to accede to the Treaty and make such alterations as can be agreed between the Ambassadors and the King of Spain, If his Majesty should judge any necessary.
Private at present.
Congress have resolved to allow the officers of the army half of their present pay for seven years after the close of the war. None can receive it who do not take the Oath of Allegiance.
I sincerely congratulate you on the retreat of Hayden. I shall view it as a supernatural peice of business.
I return you many thanks for the domestic History you favoured me with. It carried me in Idea to Braintree. You could not have taken a wiser step than you have done with your Farm as Labour is at such an advanced price. Please to remember me to all.


With sentiments of the greatest Esteem I am Madam, your very humble Servant,
JT

